DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mankiewicz, U.S. Patent No. 6,946,496 B2, in view of Plate, U.S. Patent Application Publication No. 2010/0139159 A1.
Re Claim 17, Mankiewicz teaches a method of conserving irrigation water (see, e.g., 2:49-63) comprising placing a fabric (see 2:21-25, 3:9-23, and 4:65-5:8; the plastic fibers woven together of Mankiewicz falls under the broadest reasonable interpretation of “fabric” consistent with Applicant’s Specification; see, e.g., Spec. at 1:25-27, and 2:1-23) substrate (14) around one or more plants (see 2:26-30 and 2:49-52), and wherein the fabric substrate is coated with a gel (16; see figure 2, 3:6-8, and 3:44-56) that is hydrophilic (see id. and 2:49-57), the gel coated fabric substrate has openings for plant roots to grow through (see 2:57-60, 3:6-40, 5:50-64, and 6:26-32), the gel coated fabric substrate allows irrigation water to pass through it when the one or more plants are being irrigated (see, e.g., 2:49-66 and 3:6-41), and also slows down the rate of water evaporation from the soil or planting media. See id.
Mankiewicz does not teach that the gel is a polymer (see 3:47-56), and does not teach placing the gel coated fabric substrate below the soil surface or planting media surface at a depth ranging from one tenth of an inch to forty-eight inches deep.
Plate, similarly directed to a method of conserving irrigation water (see Abstract and paragraph [0020]), teaches that it is known in the art to have the method comprising placing a polymer gel (see paragraphs [0020]-[0030]) below the soil surface of planting media surface of one or more plants (see Abstract) at a depth ranging from one tenth of an inch to forty-eight inches deep. See paragraph [0051].
see Plate at paragraphs [0012]-[0013] and [0020]-[0030]). It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the gel coated substrate of Mankiewicz to be placed below the soil surface or planting media surface of one or more plants at a depth ranging from one tenth of an inch to forty-eight inches deep, as taught by Plate, in order to place the substrate at an optimum location for plant cultivation, near the main root zone of the plants. See Plate at paragraph [0051].
Re Claim 18, Mankiewicz as modified by Plate teaches that the polymer gel coating the fabric substrate contains excess reactive molecules (Mankiewicz clay) that adsorb, bond or attract at least one dissolved fertilizer chemical component. See Mankiewicz at 3:51-67, noting that clay adsorbs, bonds, or attracts dissolved fertilizer chemical components. See also Spec. 11:19-12:4.
	Re Claim 23, Mankiewicz as modified by Plate teaches that the polymer gel coated fabric substrate is placed at a depth ranging from 3 centimeters to 25 centimeters (1.181 inches to 9.843 inches) below the soil surface or the planting media surface. See Plate at paragraph [0051].
	Although Mankiewicz as modified by Plate teaches 1.181 to 9.843 inches, rather than 1 to 3 inches, i.e., an overlapping and larger range, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the depth to be from one to three inches below the soil surface or planting media surface, if See Plate at paragraph [0051]. Applicant’s Specification discloses no criticality of the claimed depth range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments, filed 1/15/2021, with respect to the rejections of claims 17 and 18 under 35 U.S.C. 103 as being obvious in view of Cook, Thrash, and Plate, have been fully considered and are persuasive. Those rejections have been withdrawn. 
Applicant's arguments with respect to the rejections of claims 17 and 18 under 35 U.S.C. 103 as being obvious in view of Mankiewicz and Plate have been fully considered but they are not persuasive. In particular, the substrate (14) of Mankiewicz, as noted above in the rejection of claim 17, is described in that prior art as being “fibers” forming a “weave,” i.e., woven. See Mankiewicz at 2:21-25, 3:9-23, and 4:65-5:8. The “fabric,” as disclosed in Applicant’s Specification, is disclosed as being a variety of synthetic plastic or natural materials, being fibers, and being either woven or non-woven. See, e.g., Spec. at 1:25-27, and 2:1-23. Therefore, the plastic woven fibers of Mankiewicz falls under a broadest reasonable construction of “fabric” consistent with the use of the term in Applicant’s Specification. Furthermore, the structure of Mankiewicz falls under dictionary definitions of “fabric”: “cloth or other material produced by weaving together cotton, nylon, wool, silk, or other threads” (see Collins Dictionary); “cloth or other material produced by weaving or knitting fibers” (see Lexico).
Applicant’s arguments that, “[i]n Mankiewicz, the plastic fragments form [ ] the ‘soil’, i.e., an artificial soil, while in Applicant’s claimed invention, the coated fabric substrate is a separate element” (see Rem. 7); and that Mankiewicz “teaches mixing his gel coated foam plastic fragments or foam peanuts with a compost material” (see Rem. 7-8), are not commensurate with the scope of the claims, at least because claim 17 does not preclude Mankiewicz from the fabric substrate having such features. Additionally, Applicant’s contention that “Mankiewicz’s foam plastic fragments are all separate fragments” (id.), does not reflect the express teachings of Mankiewicz, namely that the foam plastic fragments are fibers that are woven together, i.e., a fabric. See Mankiewicz at 2:21-25, 3:9-23, and 4:65-5:8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA L TSANG/Primary Examiner, Art Unit 3642